[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                           MEMORANDUM DECISION
               ON OBJECTIONS TO THE MAGISTRATE'S DECISION                               IN MANDAMUS
Relator, Allen Lawson, has filed an original action in mandamus requesting this court to issue a writ of mandamus to order respondent, Industrial Commission of Ohio, to vacate its order that denied his application for temporary total disability compensation, and to issue an order granting such compensation or, in the alternative, to issue an order that meets the requirements of State ex rel. Louisiana-Pacific Corp. v. Indus. Comm. (1995),72 Ohio St. 3d 401.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Section (M), Loc.R. 12 of the Tenth District Court of Appeals, who rendered a decision including findings of fact and conclusions of law.  The magistrate decided that a writ of mandamus should be granted to order respondent to issue a new order that meets the requirements of State ex rel. Mitchell v.Robbins  Myers, Inc. (1983), 6 Ohio St. 3d 481, and State ex rel.Noll v. Indus. Comm. (1991), 57 Ohio St. 3d 203. Respondent-employer, Trinity Industries, Inc., has filed objections to the magistrate's decision.
Upon a review of the magistrate's decision and an independent review of the file, this court adopts the magistrate's decision as its own to the extent indicated herein.  The magistrate correctly found that there was evidence in the record that an employee of Trinity Industries could be discharged for violating any provision of the company's alcohol, drug and unauthorized substances abuse policy; however, the drug abuse policy was not part of the record.  Thus, there is no evidence in the record that the use of a prescription pain killer by an employee while on the job, albeit a prescription prescribed for a co-worker, would be in violation of a company's drug abuse policy, that relator would know that his actions in taking the prescription pain medicine were in violation of that policy, or could result in his discharge.  The commission's order fails to state a basis for its finding that the work rule was clearly known to the employee.
Therefore, respondent-employer's objections to the magistrate's decision are overruled, and this court grants a writ of mandamus to order respondent, Industrial Commission of Ohio, to vacate its order that denied relator's application for temporary total disability compensation and to issue a new order granting or denying such compensation that meets the requirements of Mitchell
and Noll.
Objections overruled, writ of mandamus granted.
KENNEDY and BRYANT, JJ., concur.